internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw-plr-117726-00 date date taxpayer bargaining unit veba non-bargaining veba year a year b year c x dollars dollar_figure y dollars dollar_figure dollar_figure z dollars dear this is in response to your letter dated date requesting rulings on behalf of taxpayer regarding the application of the tax_benefit_rule and sec_4976 of the internal_revenue_code to the transaction described below facts taxpayer is a domestic_corporation organized to construct own and operate an electric power generating plant taxpayer is subject_to the jurisdiction of the federal energy regulatory commission ferc taxpayer has two groups of employees bargaining unit employees and non-bargaining employees taxpayer provides life_insurance and health_insurance_coverage to both active and retired employees plr-117726-00 originally taxpayer accounted for such expenses on a pay-as-you-go basis in year a implementing a new accounting standard taxpayer began accruing amounts attributable to post-employment benefits other than pensions prior to the time the expenses were incurred at the same time ferc authorized taxpayer to recover amounts attributable to both current and prior accruals from its ratepayers an actuarial report was prepared for taxpayer with respect to taxpayer’s obligation to provide retiree benefits to both its bargaining unit employees and its non-bargaining employees in order to receive the amounts recovered from its ratepayers taxpayer established trusts under two voluntary employee_benefits associations vebas bargaining unit veba and non-bargaining veba although the trusts contain amounts for payment of both active and retiree benefits the respective trust agreements require amounts contributed for payment of retiree benefits to be separately accounted for and used solely for that purpose taxpayer represents that the non-bargaining veba does not fund benefits for any of its employees who are classified as key employees within the meaning of sec_416 of the code taxpayer represents that the bargaining unit veba is maintained pursuant to a collective bargaining agreement within the meaning of the term in sec_419a of the code for the years a through b company contributed to the non-bargaining veba the amounts it received from its ratepayers for the active and retiree benefits for the non-bargaining employees the total amount contributed for the non-bargaining retiree benefits was x dollars taxpayer represents that it calculated and took deductions on its corporate return based on the account limit requirements of sec_419a of the code the total amount of the deductions taken for those years was y dollars an amount less than the actual contributions for the years a through b company contributed to the bargaining unit veba the total amount it received from its ratepayers for the active and retiree benefits for the bargaining unit employees the total amount contributed for the bargaining unit retiree benefits was z dollars taxpayer took deductions on its corporate return for the full amount of the contributions in the taxable_year in which the contributions were made due to unexpectedly high investment returns the amount of assets contained in the non-bargaining veba and allocated for payment of the non-bargaining retiree benefits now substantially exceeds the present_value of taxpayer’s expected future obligations with respect to providing such benefits similarly the amount of assets contained in the bargaining unit veba and allocated for payment of the bargaining unit retiree benefits now substantially exceeds the present_value of taxpayer’s expected future obligations with respect to providing such benefits an actuarial report has been prepared on behalf of taxpayer with respect to the overfunding the amount of overfunding for the non-bargaining veba was calculated by subtracting taxpayer’s expected future obligation to provide retiree benefits to its non-bargaining unit employees from the total assets contained in the non-bargaining veba and allocated plr-117726-00 for the provision of retiree benefits a similar calculation of the overfunded amount was made for the bargaining unit veba as of january of year c the overfunded amount for the non-bargaining veba is less than the difference between taxpayer’s total contributions to that veba for retiree benefits and the total deductions taken by taxpayer for such contributions the overfunded amounts of both vebas are to be recalculated annually taxpayer now proposes to use a portion of the overfunded amount in the non- bargaining veba and the bargaining unit veba to pay for health and welfare claims and expenses for its active non-bargaining unit employees and its active bargaining unit employees respectively to do this the taxpayer proposes to amend the provisions of the trust agreements to provide that the non-bargaining overfunded amount and the bargaining unit overfunded amount respectively determined as of the beginning of each year may be used during that year for the payment of health and welfare claims and expenses for the active non-bargaining unit and the active bargaining unit employees in addition taxpayer has represented that it will receive approval from ferc prior to the use of the overfunded amounts for benefits for the active employees with respect to the non-bargaining veba taxpayer proposes to pay for the benefits for the active non-bargaining unit employees only from that portion of the overfunded amount attributable to contributions for which taxpayer has not taken a deduction under sec_419 of the code more specifically taxpayer will not pay for health and welfare claims and expenses for active non-bargaining unit employees from that portion if any of the overfunded amount held by the non-bargaining veba consisting of contributions for which a deduction has already been taken under sec_419 or will be taken for the current taxable_year nor will it pay such claims and expenses from any earnings that have accumulated on that portion for this purpose taxpayer will assume that all contributions allocated to the separate_account for retiree benefits for which it has already taken or will take in the current taxable_year a deduction under sec_419 and earnings thereon are allocated and used first to pay for the retiree benefits and therefore that all amounts attributable to contributions for which taxpayer has not taken a deduction under sec_419 are allocable first to the overfunded amount rulings requested you have requested rulings that the proposed transaction will not cause taxpayer to recognize any taxable_income under the tax_benefit_rule and that it will not cause taxpayer to incur excise_tax under sec_4976 of the code law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived plr-117726-00 sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code that section in part codifies the tax_benefit_rule generally the tax_benefit_rule requires the inclusion in income of certain amounts that were deducted in a prior year and that generated a tax_benefit through a reduction in the amount of tax_liability in the prior tax_year 39_bta_338 aff’d sub nom 111_f2d_60 7th cir cert_denied 311_us_658 revrul_85_186 1985_2_cb_84 in 460_us_370 the supreme court held in part that income may arise under the tax_benefit_rule even though there is no actual recovery_of funds that were previously deducted if an event occurs that is fundamentally inconsistent with the premise on which a deduction was taken in a prior year sec_419 of the code provides rules with respect to the tax treatment of welfare_benefit funds sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 of the code sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall be deductible under sec_419 for the taxable_year in which paid but subject_to the limitation of sec_419 sec_419 of the code provides that the amount of the deduction for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year under sec_419 the term qualified_cost means with respect to any taxable_year the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year reduced by the fund’s after-tax_income for the taxable_year sec_419 of the code defines qualified_direct_cost to mean with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if i such benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting sec_419 of the code provides that if the amount of the contributions paid_by the employer during any taxable_year to a welfare_benefit_fund exceeds the limitations of sec_419 the excess shall be treated as an amount_paid by the employer to such fund during the succeeding taxable_year plr-117726-00 sec_419a of the code defines qualified_asset_account to mean any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in that account exceeding the account limit pursuant to sec_419a except as otherwise provided in that subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of the taxable_year for benefits referred to in subsection a of sec_419a and b administrative costs with respect to such claims sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post- retirement life_insurance benefits to be provided to covered employees sec_419a of the code provides that no account limit shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund established pursuant to a collective bargaining agreement sec_1_419a-2t q a-2 of the regulations provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 however neither contributions to nor reserves of such collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until a specified time after final regulations concerning limits for collectively bargained plans are issued no final regulations have yet been issued sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code provides that the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 shall not apply to any amount attributable to a contribution to a welfare_benefit_fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year and that contribution shall not be included in any carryover under sec_419 the proposed transaction for the bargaining unit veba involves paying for the benefits for the active bargaining unit employees from amounts attributable to plr-117726-00 contributions for which taxpayer has previously taken a deduction pursuant to sec_419a of the code as stated above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the rule protects the government and taxpayers from the adverse effects of reporting a transaction on the basis of assumptions that an unforeseen event in a subsequent year proves to have been erroneous however not every unforeseen event will require the taxpayer to report income in the amount of the prior deduction rather the tax_benefit_rule will cancel out a prior deduction only when the subsequent event is indeed fundamentally inconsistent with the premise on which the deduction was based that is if that event had occurred within the same taxable_year as the deduction it would have foreclosed the deduction hillsboro u s pincite footnote omitted the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions id pincite in computing taxpayer’s deduction for contributions to the bargaining unit veba those contributions are not treated as exceeding the qualified_cost limitation of sec_419 of the code as a result if the proposed transaction had occurred within the same taxable_year as the deduction the deduction would not have been foreclosed thus the proposed transaction is not fundamentally inconsistent with the premise on which the deduction was based and the tax_benefit_rule does not require taxpayer to include any amounts in income as a result of use of the bargaining unit veba’s overfunded amount being used to provide medical and life_insurance benefits to the active bargaining unit employees further the proposed transaction for the bargaining unit veba will not result in an excise_tax under sec_4976 of the code the proposed transaction for the bargaining unit veba solely involves using assets set_aside for the payment of collectively bargained post-retirement health and welfare benefits instead for the payment of collectively bargained health and welfare benefits for active employees under these circumstances there is no reason to view the proposed transaction as a reversion to the employer for purposes of the tax imposed by sec_4976 of the code since excess_assets will continue to be used for the payment of collectively-bargained- for qualifying benefits the proposed transaction for the non-bargaining veba involves paying for the benefits for the active non-bargaining unit employees only from that portion of the overfunded amounts attributable to contributions for which taxpayer has not yet taken a deduction the tax_benefit_rule and sec_111 of the code are irrelevant to the proposed transaction involving the non-bargaining veba the proposed use of amounts in the non-bargaining veba cannot be fundamentally inconsistent with the premise on which a deduction was taken in a prior year because no deduction with respect to the amounts to be used was ever taken therefore the proposed transaction should not result in the realization or recognition of gross_income by taxpayer under sec_61 plr-117726-00 further the proposed transaction for the non-bargaining veba will not result in an excise_tax under sec_4976 of the code a payment that reverts to the benefit of an employer is not a disqualified_benefit under sec_4976 to the extent it is attributable to an employer_contribution with respect to which no deduction is allowable under sec_419 for the current or any prior taxable_year sec_4976 of the code the amounts allocated to post-retirement benefits that will be used instead for benefits for the active non-bargaining unit employees will consist only of amounts attributable to contributions for which no deduction is allowable for the current_year or a prior year under sec_419 of the code these amounts will therefore not be treated as reverting to the benefit of the employer for purposes of sec_4976 of the code based on the information submitted and the representations made therein we rule as follows the proposed transactions will not result in income to taxpayer under the tax_benefit_rule the proposed transactions will not cause taxpayer to incur an excise_tax under sec_4976 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically no opinion is expressed about whether the welfare_benefit_fund was established pursuant to a collective bargaining agreement nor about whether any previous deductions taken by taxpayer were allowable sincerely mark schwimmer senior technical reviewer division counsel associate chief_counsel tax exempt and governmental entities enclosures copy of this letter copy for sec_6110 purposes
